Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Zimbabwe Raymond Johnson, Appellant                    Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-22-00028-CR         v.                          21M0631-CCL). Opinion delivered by
                                                       Justice van Cleef, Chief Justice Morriss and
The State of Texas, Appellee                           Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
award of restitution. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Zimbabwe Raymond Johnson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED DECEMBER 22, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk